OPINION OF THE COURT
Memorandum.
The order of the County Court should be reversed and the case remitted to the Town Court of Chili for further proceedings on the information.
The abundance of inadmissible hearsay evidence permitted by the trial court created a “substantial probability of irreparable prejudice” to defendants’ case. (Matter of Leon *756RR, 48 NY2d 117, 122; see, also, People v Crimmins, 36 NY2d 230, 242.) Over the objections of the defendants, the prosecution was repeatedly allowed to elicit testimony and to introduce documents that were clearly hearsay, despite the absence of any recognized exception to the rule against hearsay. Considering these errors cumulatively, it cannot be said that they were harmless.
In view of the foregoing, we need not reach defendants’ other contentions.
Chief Judge Cooke and Judges Jasen, Jones, Meyer, Simons and Kaye concur in memorandum; Judge Wachtler taking no part.
Order reversed, etc.